Case 2:21-cv-00480-CJC-DFM Document 9 Filed 03/01/21 Page 1 of 3 Page ID #:17




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



 RICHARD MESA,                             No. CV 21-00480-CJC (DFM)

          Petitioner,                      Order Summarily Dismissing Petition
                                           for Lack of Jurisdiction
             v.

 B. CATES, Warden,

          Respondent.



                                BACKGROUND
      Richard Mesa (“Petitioner”) was convicted of burglary, robbery, assault
to commit a felony, and attempted robbery in April 2002. See Dkt. 1
(“Petition”) at 2. He appealed, and the California Court of Appeal affirmed.
See https://appellatecases.courtinfo.ca.gov/search.cfm?dist=2 (Case No.
B165911), and the California Supreme Court denied his petition for review on
July 24, 2019. https://appellatecases.courtinfo.ca.gov/search.cfm?dist=0
(Case No. S126666).
      In April 2007, Petitioner filed in this Court a Petition for Writ of Habeas
Corpus by a Person in State Custody. See Richard Mesa v. Larry Scribner, No.
CV 07-02403-CJC (VBK) (C.D. Cal.), Dkt. 1 (“the Prior Case”). That petition
was dismissed with prejudice. See id., Dkt. 24.
Case 2:21-cv-00480-CJC-DFM Document 9 Filed 03/01/21 Page 2 of 3 Page ID #:18




      On January 11, 2021, Petitioner constructively filed a habeas corpus
petition in the Eastern District of California challenging his 2002 conviction,
arguing his constitutional rights were violated by judicial factfinding instead of
jury factfinding, insufficient evidence supported the finding that Petitioner’s
previous convictions qualified as serious felonies, and by judicial factfinding
beyond what a jury determined for the purpose of sentencing. See Petition at
39-41. On January 14, 2021, the case was transferred to this Court. See Dkt. 4.
Petitioner has filed an application for a stay and motion for leave for an
application to file a second or successive petition. See Dkts. 7, 8.
                                   DISCUSSION
      A federal court will not consider a second or successive habeas corpus
petition unless the petitioner shows that (1) his claim relies on a new rule of
constitutional law, made retroactive by the Supreme Court, that was
previously unavailable or (2) the factual predicate for the claim could not have
been discovered previously through the exercise of due diligence. See 28
U.S.C. § 2244(b)(2). A district court may not decide whether a second or
successive petition meets these requirements; the petitioner must obtain the
authorization from the appropriate court of appeals before filing the petition.
See id. § 2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147, 157 (2007). The
authorization from the appropriate court of appeals is a jurisdictional
requirement. See Burton, 549 U.S. at 157.
      Having reviewed the Petition and the Prior Case, it is apparent that the
Petition is second or successive. Indeed, Petitioner admits as much. Petitioner
would need to move in the Ninth Circuit for an order authorizing this Court to
consider the Petition. Until then, the Court lacks jurisdiction over the case. See
id.




                                         2
Case 2:21-cv-00480-CJC-DFM Document 9 Filed 03/01/21 Page 3 of 3 Page ID #:19




                                 CONCLUSION
      The Petition is DISMISSED for lack of jurisdiction. If Petitioner wishes
to make a second or successive application in this Court, he must first file a
“Motion for Order Authorizing District Court to Consider Second or
Successive Petition Pursuant to 28 U.S.C. § 2244(b)(3)(A)” directly with the
Ninth Circuit.



 Date: March 1, 2021                        ___________________________
                                            CORMAC J. CARNEY
                                            United States District Judge

 Presented by:


 ___________________________
 DOUGLAS F. McCORMICK
 United States Magistrate Judge




                                        3
